Citation Nr: 1633339	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as associated with Agent Orange and a service-connected back disability.

2.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as associated with Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.

This appeal was remanded by the Board in March 2014.  The appeal previously contained a claim of entitlement to service connection for a back condition.  This claim was granted in an October 2014 rating decision; it is no longer before the Board.
 
The issues of entitlement to service connection for a cervical spine condition and a bilateral knee condition have been raised by the evidence of record.  The cervical spine condition should be inferred from the Veteran's original claim for a back condition and supporting medical evidence showing that he has a current disability of cervical spine arthritis.  The claim for a bilateral knee condition was raised by the Veteran's representative in a May 2016 appellate brief.  These issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an upper extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral lower extremity neuropathy is associated with his exposure to Agent Orange and/or associated with his service-connected lumbar strain with degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310.

Service connection may also be established on a presumptive basis for exposure to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Veteran's personnel records reveal that he did serve in the Republic of Vietnam during the applicable presumptive period, therefore exposure to herbicides is presumed.  Early onset peripheral neuropathy is a disability for which presumptive service connection based on exposure to herbicides is available provided that the disability manifest to a degree of 10 percent or more within a year following last exposure to herbicides.  Regardless of whether presumptive service connection is warranted, service connection on a direct basis, to include as associated with exposure to herbicides, should be considered.

For the reasons that follow, the Board finds that service connection for bilateral lower extremity neuropathy is warranted.

The Veteran's May 2014 VA examination reports show that he has a current diagnosis of bilateral lower extremity neuropathy.  The Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire characterized the disability as a lumbar radiculopathy.  The Peripheral Nerves Conditions (not including Diabetic Sensory-Motor Peripheral Neuropathy) Disability Benefits Questionnaire characterized it as an idiopathic peripheral neuropathy.  Regardless of the specific characterization, the Board finds that the Veteran does have a current disability and therefore the first element of service connection is met.

The Veteran alleges that his neuropathic symptoms began in the months following discharge from service and he claims that they are associated with his exposure to Agent Orange while serving in the Republic of Vietnam.  See October 2011 Board hearing transcript.  The claims file does not contain treatment records that would support these allegations.  In June 2010, his spouse submitted a buddy statement indicating that she had known him since 1975 and since they first met he had experienced problems with peripheral neuropathy in his lower extremities.

During the evaluation of the Veteran's low back condition, which is now service-connected, the May 2014 examiner noted that he had an associated lower extremity radiculopathy characterized by mild pain, anesthesia, and numbness.  That same examiner conducted an examination for peripheral neuropathy and, in a June 2014 supplemental opinion, found that the Veteran's diagnosed idiopathic peripheral neuropathy was less likely than not related to his active service or to exposure to Agent Orange.  The rationale was that the Veteran claimed he had numbness in his feet but could not specify the date of onset after discharge.  

An October 2014 medical record from the Veteran's private podiatrist, Dr. E.C., stated that, after review of the initial EMG study and his findings in the office, the Veteran's neuropathy was more likely than not caused by exposure to herbicides during the Vietnam War.  Further explanation was not provided, although the doctor did note that the Veteran did not have a history of two other causes or risk factors for neuropathy. 

Thus, in reviewing the evidence of record, the Board finds that there is a VA examination report that characterizes his neuropathy as a radiculopathy related to his service-connected back condition, and that there are two opposing etiological opinions as to whether the neuropathy is related to exposure to Agent Orange or service.  The Board finds no reason to favor one etiological opinion pertaining to herbicide exposure over the other.  Thus, the Board finds that the evidence is in equipoise.  Reasonable doubt is resolved in the Veteran's favor.  The Veteran's current bilateral lower extremity neuropathy is associated with his exposure to Agent Orange while serving in the Republic of Vietnam and/or it is associated with his service-connected back condition.  The third element of service connection is met.

All three elements of service connection have been met.  Service connection for bilateral lower extremity neuropathy, to include as associated with Agent Orange and a service-connected lumbar strain with degenerative disc disease, is warranted. 



ORDER

Service connection for bilateral lower extremity neuropathy, to include as associated with Agent Orange and a service-connected lumbar strain with degenerative disc disease, is granted.


REMAND

In the March 2014 remand, the Board ordered that the Veteran be scheduled for a VA examination to determine the nature and etiology of his upper and lower extremity numbness.  The May 2014 VA examination that would follow did not discuss the Veteran's upper extremity numbness or potential neuropathy.  Thus, the Board finds that there was not substantial compliance with its March 2014 remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The claim of entitlement to service connection for upper extremity neuropathy is therefore remanded for a new VA examination.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his upper extremity numbness.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis for the Veteran's upper extremity condition.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during or is otherwise related to the Veteran's active military service, to include exposure to herbicides such as Agent Orange.
A complete rationale must be provided.  The rationale should consider and discuss the pertinent evidence of record, to include lay evidence such as the Veteran's statements.

2.Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


